J-S05016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 JOHN HENRY SNYDER                          :
                                            :
                     Appellant              :    No. 1025 MDA 2021

              Appeal from the PCRA Order Entered July 20, 2021
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No: CP-22-CR-0002081-2015


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                             FILED MARCH 04, 2022

      Appellant, John Henry Snyder, appeals from the July 20, 2021 order

entered in the Court of Common Pleas of Dauphin County, denying his

supplemental petition for collateral relief pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. The PCRA court determined that

trial counsel was not ineffective for failing to request an alibi instruction at the

conclusion of Appellant’s jury trial. Appellant submits that this was error and

that he is entitled to a new trial. Upon review, we affirm.

      As the PCRA court explained, at the conclusion of his June 2017 jury

trial, Appellant was convicted of aggravated indecent assault of a child,

aggravated indecent assault (complainant less than 13 years old), indecent

assault (complainant less than 13 years old), unlawful contact with a minor
J-S05016-22


(sexual offenses), and corruption of minors.1 Memorandum Order, 7/20/21,

at 1.2 On September 20, 2017, Appellant was sentenced to an aggregate term

of 13 to 26 years in prison. After his post-sentence motions were denied,

Appellant filed a direct appeal to this Court. On July 25, 2018, we affirmed

his judgment of sentence.

       On July 26, 2019, Appellant filed a timely PCRA petition. Appointed

counsel filed a supplemental petition seeking reinstatement of appellate

rights. Those rights were reinstated and Appellant sought allowance of appeal

to our Supreme Court.         On March 9, 2020, the Supreme Court denied his

appeal.

       On June 15, 2020, Appellant filed another PCRA petition.         Appointed

counsel subsequently filed a supplemental petition, asserting trial counsel

ineffectiveness for failure to request an alibi instruction. The Commonwealth

filed its response and the PCRA court conducted an evidentiary hearing on

April 2, 2021. By order entered on July 20, 2021, the court denied Appellant’s

petition.   This timely appeal followed.         Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

       Appellant presents one issue for this Court’s consideration:



____________________________________________


1  18 Pa.C.S.A. §§ 3125(b), 3125(a)(7), 3126(a)(7), 6318(a)(1), and
6301(a)(1), respectively. The jury acquitted Appellant on a charge of rape of
a child. 18 Pa.C.S.A. § 3121(c).

2   The trial judge also presided over Appellant’s PCRA proceedings.

                                           -2-
J-S05016-22


      Whether the PCRA Court erred denying relief based upon the claim
      that the trial counsel was prejudicially ineffective for failing to
      request the standard alibi jury instruction, Pa. SSJI (Criminal)
      3.11, when testimony showed that the complaining witness, A.M.,
      testified that Appellant committed crimes at the precise time (July
      2012/Summer of 2012) when it was established that the Appellant
      was at another location (Dauphin County Prison)?

Appellant’s Brief at 3.

      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

      In addressing ineffective assistance of counsel claims, we are guided by

the following authorities:

      [A] PCRA petitioner will be granted relief [for ineffective assistance
      of counsel] only when he proves, by a preponderance of the
      evidence, that his conviction or sentence resulted from the
      “[i]neffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.”    42 Pa.C.S. § 9543(a)(2)(ii).       “Counsel is presumed
      effective, and to rebut that presumption, the PCRA petitioner must
      demonstrate that counsel’s performance was deficient and that
      such deficiency prejudiced him.” Commonwealth v. Colavita,
      993 A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
      466 U.S. 668, 687 (1984)). In Pennsylvania, we have refined the
      Strickland performance and prejudice test into a three-part
      inquiry. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.
      2001). Thus, to prove counsel ineffective, the petitioner must
      show that: (1) his underlying claim is of arguable merit; (2)
      counsel had no reasonable basis for his action or inaction; and (3)
      the petitioner suffered actual prejudice as a result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010). “If a
      petitioner fails to prove any of these prongs, his claim fails.”
      Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013).


                                      -3-
J-S05016-22


Spotz, 84 A.3d at 311-12 (citations modified).

      With respect to the alibi instruction, our Supreme Court has explained

that “[a]n alibi is a defense that places the defendant at the relevant time in

a different place than the scene involved and so removed therefrom as to

render it impossible for him to be the guilty party.”      Commonwealth v.

Jones, 210 A.3d 1014, 1017 (Pa. 2019) (quoting Ali, 10 A.3d at 316).

      In the context of the three prongs of the ineffectiveness test, the PCRA

court first considered whether Appellant’s claim had arguable merit, i.e.,

“whether the testimony provided by the victim at trial revealed whether an

alibi defense was appropriate.” Memorandum Order, 7/20/21, at 1. The court

proceeded to summarize the testimony presented at trial.         Based on our

review, we find that the PCRA court’s factual findings, with citations to the

notes of testimony, are supported by the record. See Memorandum Order,

7/20/21, at 3-5.

      Essentially, the victim, A.M., testified that she was born in February

2006. In 2011, she resided in Middletown, PA, with her mother and Appellant,

who was then married to her mother, as well as her younger half-brother, who

was the son of her mother and Appellant. A.M. testified that when she was

about six years old, Appellant raped and otherwise sexually assaulted her over

the course of five to seven days. A.M., who was eleven years old at the time

of the trial, described the assaults in great detail.   See Notes of Testimony

(“N.T.”), Trial, at 20-41. On cross-examination, she stated that the assaults


                                      -4-
J-S05016-22


took place in “about July” of 2012. Id. at 53. On redirect, she repeated that

the events occurred about a year before she told her mother and that it was

“sometime in July.” Id. at 77. A.M. testified that she did not tell her mother—

or anyone else—about the assaults until October 2013 when her mother

received papers in the mail indicating her divorce from Appellant was final.

A.M. explained that she told her mother at that time because she “knew that

he wouldn’t be with us and that they were separated finally.” Id. at 43.

      The PCRA court noted that Appellant was in and out of prison throughout

his relationship with A.M.’s mother, largely for violating protection from abuse

orders. Memorandum Order, 7/20/21, at 4. The court explained that the

Commonwealth introduced a timeline at trial establishing that Appellant was

in prison from May 22, 2012 until November 22, 2012.           Id.   Accordingly,

Appellant’s counsel argued in his closing that A.M. “told you it happened in

July. If something happened to [A.M.], it wasn’t at the hands of [Appellant].”

N.T., Closing Arguments and Jury Charge, at 4-5.

      The PCRA court did not find that argument dispositive, concluding that,

“as a six year old child, she was not exactly sure when she was victimized.

However, the victim was explcitily able to testify to what happened to her.

Thus we are not sure whether an alibi instruction would have been proper.”

Memorandum Order, 7/20/21, at 5. The court then appropriately noted that

even if Appellant was entitled to an alibi charge, i.e., even if Appellant’s claim




                                      -5-
J-S05016-22


was of arguable merit, it was necessary to consider the other prongs of the

Pierce test. Id.

     The PCRA court proceeded to examine the second prong, i.e., whether

counsel had a reasonable basis for not requesting an alibi instruction.

“Admittedly, trial counsel conceded at the PCRA evidentiary hearing that he

could not recall what, if any, trial strategy supported his deicsion not to

request an alibi instruction. Thus, [Appellant] has satisfied element two of

the Pierce test.” Id.

     The PCRA court next discussed the third prong, i.e., whether counsel’s

omission resulted in actual prejudice to Appellant. Similarly, in Jones, the

Court determined that the resolution of the appeal turned on the prejudice

prong of the Pierce test. The Court explained:

     In the context of a post-conviction challenge to counsel’s
     stewardship, prejudice is established where the truth-determining
     process was so undermined that “no reliable adjudication of guilt
     or innocence could have taken place,” 42 Pa.C.S. § 9543(a)(2)(ii),
     i.e., there is a reasonable probability that, but for counsel’s error,
     the outcome of the trial would have been different.               See
     Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015) (citing
     Commonwealth v. Harris, 852 A.2d 1168, 1173 (Pa. 2004)).
     This does not mean a different outcome would have been more
     likely than not; a reasonable probability is a probability “sufficient
     to undermine confidence in the outcome of the proceeding.” Id.
     (citing Commonwealth v. King, 57 A.3d 607, 613 (Pa. 2012)).
     Still, a speculative or attenuated possibility of a different outcome
     is insufficient to undermine confidence in the outcome. See
     Harrington v. Richter, 562 U.S. 86, 112, 131 S. Ct. 770, 792
     (2011) (“The likelihood of a different result must be substantial,
     not just conceivable.” (citation omitted)).

Jones, 210 A.3d at 1018-19 (citations modified) (footnote omitted).


                                     -6-
J-S05016-22


      In Jones, our Supreme Court indicated that “the totality of the

evidence” introduced at trial is to be reviewed in order to evaluate whether an

appellant has proven prejudice. Id. at 1019 (quoting Strickland, 466 U.S.

at 695, 104 S.Ct. at 2069).     Here, the PCRA court aptly summarized the

testimony of the victim, noting that while she was unable to state exactly

when the abuse occurred, she nevertheless “testified to the gruesome details

that she had to endure.” Memorandum Order, 7/20/21, at 5-6. However, as

our Supreme Court instructed in Jones, the testimony of other witnesses is

also important to a review of “the totality of the evidence.” Jones, 210 A.3d

at 1019.

      At trial, A.M.’s mother testified not only to A.M.’s details of the abuse

revealed upon the mother’s receipt of her divorce decree, but also to details

of the tumultuous and oft-times violent relationship mother had with Appellant

during their marriage, giving credence to A.M.’s statement that she did not

tell her mother about the abuse when it happened because Appellant

threatened A.M., saying he would kill her mother if she reported the abuse.

N.T., Trial, at 122-40, 148-53, 179.       Further, representatives from the

Children’s Resource Center and District Attorney’s Child Abuse Unit testified

as to their interactions with A.M., her descriptions of the abuse, and her

October and November 2013 video interviews, which were shown to the jury.

Id. at 102-04, 229-33.     Finally, Appellant’s sister testified that Appellant

admitted to her and her husband on three occasions that Appellant molested


                                     -7-
J-S05016-22


A.M. She explained that the first two times he admitted his actions, he had

been drinking and she thought he was just joking. However, the third time

Appellant acknowledged his misconduct, he was not drinking and she decided

he was serious, prompting her to contact A.M.’s mother.        Id. at 276-85.

Admittedly, Appellant and his sister had a strained relationship at the time of

the third “confession.” However, it was up to the jury to consider whether her

testimony was credible.    Further, as the PCRA court recognized, “defense

counsel made it abundantly clear, during cross-examination and in his closing

argument, that [Appellant] was incarcerated during the time that the victim

testified that the abuse occurred.” Memorandum Order, 7/20, 21, at 6. See

also N.T., Closing Arguments and Jury Charge, at 4-5.

      In Jones, after considering the evidence admitted at trial, the Court

then stated:

      When evaluating prejudice based on the lack of an alibi
      instruction, courts have considered whether the trial court
      expressly charged the jury that the burden is always on the
      government to prove guilt beyond a reasonable doubt, and that
      that burden never shifts to the defendant. This is relevant
      because such an instruction, if given, tends to diminish the
      concern that jurors might otherwise have believed that, by
      offering an alibi, the defendant was required to prove it rather
      than simply create a reasonable doubt as to his guilt. See
      generally Strickland, 466 U.S. at 695, 104 S.Ct. at 1068
      (recognizing that, in undertaking a prejudice analysis, reviewing
      courts assume that the fact-finder “reasonably, conscientiously,
      and impartially appl[ied] the standards that govern[ed] the
      decision”); Commonwealth v. Brown, 605 Pa. 103, 124, 987
      A.2d 699, 712 (2009) (noting juries are presumed to follow the
      court's directions).




                                     -8-
J-S05016-22


       Here, the trial court defined the concept of reasonable doubt and
       then explained the government had the burden of proving guilt
       beyond that threshold. The court continued by emphasizing that
       the defendant is presumed innocent and “has no duty to prove
       anything.” N.T., July 26, 2011, at 571 (emphasis added); see
       also id. at 525 (reflecting that the Commonwealth, in its
       summation, also highlighted that the defendant “does not have to
       prove anything”). Although the judge did not specifically say
       Appellant had no duty to prove his alibi, it seems likely his alibi
       would have been understood by the jury as encompassed by the
       term “anything.”

Jones, 210 A.3d at 1024-25 (some citations omitted).

       In the case before us, the trial court similarly provided instructions

addressing the presumption of innocence and instructed that the presumption

carries throughout the trial, unless and until the jury concludes that

Commonwealth has proven guilt beyond a reasonable doubt. Memorandum

Order, 7/20/21, at 6 (quoting N.T., Closing Arguments and Jury Charge, 45-

46). The court continued, explaining reasonable doubt. Id. at 7 (quoting

N.T., Closing Arguments and Jury Charge, at 46-47). Additionally, the court

addressed credibility, instructing the jurors that they were the sole judges of

credibility of the witnesses and their testimony.    Id. at 7-8 (quoting N.T.,

Closing Arguments and Jury Charge, 42, 47-49.)3

       As the PCRA court explained:

       [The trial court’s] instructions suggest that [the] jury considered
       all the testimony and inconsistencies presented in reaching a final
       verdict. Thus, the instructions when read as a whole clarified that
____________________________________________


3 We note that Appellant did not testify at trial. The trial court properly
delivered a “no adverse inference” instruction. N.T., Closing Arguments and
Jury Charge, at 49.

                                           -9-
J-S05016-22


      the burden remained on the government to prove that the
      defendant did in fact commit the crimes.          Further, the
      Commonwealth’s evidence of guilt was substantial. The strength
      of the government’s evidence is relevant because “a verdict or
      conclusion only weakly supported by the record is more likely to
      have been affected by errors than one with overwhelming record
      support.” Strickland v. Washington, 466 U.S. 668, 696, 104
      S.Ct. 2052[,] 2069 (1984). The victim’s testimony was very
      compelling and it was the province of the jury to decide the
      credibility of the witness.

Memorandum Order, 7/20/21, at 8 (footnote omitted).

      There was no challenge to the Commonwealth’s exhibit indicating

Appellant was in prison in July 2012. As noted, defense counsel made it clear

during cross-examination of Commonwealth witnesses and during his closing

argument that Appellant could not have committed the assaults during July

2012. The question for the jury to decide was not if the abuse occurred during

July 2012, but rather whether A.M.’s claim of abuse was credible, even if her

timeline was incorrect. As illustrated above, there was substantial evidence

that Appellant assaulted A.M. Appellant has not established that there is a

reasonable probability of a different outcome had trial counsel requested, and

the court delivered, an alibi instruction. Again, “[t]he likelihood of a different

result must be substantial, not just conceivable.” Jones, 210 A.3d at 1019

(quoting Harrington, 562 U.S. at 112, 131 S.Ct. at 792). Because Appellant

has failed to demonstrate that he suffered actual prejudice based on the lack

of an alibi instruction, he has not satisfied the third prong of the Pierce

ineffectiveness test and is not entitled to PCRA relief.




                                      - 10 -
J-S05016-22


      Based on our review of the record, we find that the PCRA court’s findings

of facts are supported by the record. Further, we find no error in the court’s

conclusions of law. Therefore, we shall affirm the PCRA court’s order denying

Appellant’s petition for collateral relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/04/2022




                                       - 11 -